

Exhibit 10.1


HAEMONETICS CORPORATION
2019 LONG-TERM INCENTIVE COMPENSATION PLAN
Effective as of the Effective Date (as defined below), the Haemonetics
Corporation 2019 Long-Term Incentive Compensation Plan (the “Plan”) is hereby
established.
The purpose of the Plan is to provide employees of Haemonetics Corporation (the
“Company”) and its subsidiaries, certain consultants and advisors who perform
services for the Company and its subsidiaries, and non-employee members of the
Board of Directors of the Company and its subsidiaries, with the opportunity to
receive grants of incentive stock options, nonqualified stock options, stock
appreciation rights, restricted stock, restricted stock units, other stock-based
awards, and/or cash awards.
The Company believes that the Plan will encourage the participants to contribute
to the success and/or growth of the Company, thereby benefiting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.
The Plan is a successor to the Haemonetics Corporation 2005 Long-Term Incentive
Compensation Plan (the “Prior Plan”). No additional grants shall be made under
the Prior Plan after the Effective Date. Outstanding grants under the Prior Plan
shall continue in effect according to their terms, consistent with the Prior
Plan.
Section 1.Definitions
Capitalized terms used in the Plan and not defined elsewhere in the Plan shall
have the meaning set forth in this Section below:
(a)    “Award” shall mean an Option, SAR, Restricted Stock, Restricted Stock
Unit, Other Stock-Based Award, or Cash Award granted under the Plan.
(b)    “Award Agreement” shall mean the written agreement that sets forth the
terms and conditions of an Award, including all amendments thereto.
(c)    “Board” shall mean the Board of Directors of the Company.
(d)    “Cash Award” shall mean a cash incentive payment awarded under this Plan
as described under Section 11.
(e)    “Cause” shall have the meaning given to that term in any written
employment agreement, change-of-control agreement, offer letter or severance
agreement between the Employer and the Participant, or if no such agreement
exists or if such term is not defined therein, and unless otherwise defined in
the Award Agreement, Cause shall mean that the Participant:
(i)    has materially breached his or her employment or service contract with
the Employer, which breach has not been remedied by the Participant after
written notice has been provided to the Participant of such breach;




--------------------------------------------------------------------------------





(ii)    has engaged in disloyalty to the Employer, including without limitation,
fraud, embezzlement, theft, commission of a felony or proven dishonesty, any of
which results in economic loss, damage, or injury to the Employer;
(iii)     has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information;
(iv)    has breached any written noncompetition or nonsolicitation agreement
between the Participant and the Employer; or
(v)    has engaged in gross misconduct or a willful and material violation of
the Company’s policies and procedures that is injurious to the Company.
For the avoidance of doubt, the occurrence of any of the actions set forth in
clauses (i) through (v) immediately above shall be determined by the Committee
in good faith.
(f)    “CEO” shall mean the Chief Executive Officer of the Company.
(g)    Unless otherwise set forth in an Award Agreement, a “Change of Control”
shall be deemed to have occurred if:
(i)    a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
fifty percent (50%) of the Company’s then outstanding shares of Company Stock,
shall acquire such additional shares of Company Stock in one or more
transactions, or series of transactions, such that following such transaction or
transactions such person or group and affiliates beneficially own fifty percent
(50%) or more of the Company Stock outstanding;
(ii)    closing of the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity;
(iii)    individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s Board (for this purpose,
“Incumbent Board” means at any time those persons who are then members of the
Company’s Board of Directors and who are either (y) members of the Company’s
Board of Directors on the Effective Date, or (z) have been elected, or have been
nominated for election by the Company’s stockholders, by the affirmative vote of
at least two-thirds of the directors comprising the Incumbent Board at the time
of such election or nomination (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination); or
(iv)    the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the Company’s
outstanding shares of Company Stock immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this definition,
the percentage of the beneficially owned shares of the successor or


-2-

--------------------------------------------------------------------------------




survivor entity described above shall be determined exclusively by reference to
the shares of the successor or survivor entity which result from the beneficial
ownership of Company Stock by the persons described above immediately before the
consummation of such transaction.
(h)     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
(i)    “Committee” shall mean the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan. The Committee shall
also consist of directors who are “non-employee directors” as defined under Rule
16b-3 promulgated under the Exchange Act and “independent directors,” as
determined in accordance with the independence standards established by the
stock exchange on which the Company Stock is at the time primarily traded.
(j)    “Company” shall mean Haemonetics Corporation, a company organized under
the laws of the State of Massachusetts.
(k)    “Company Stock” shall mean common stock of the Company.
(l)    “Disability” or “Disabled” shall mean, unless otherwise defined in an
employment agreement between the Participant and the Company, a condition
whereby the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (ii) is determined to be
totally disabled by the Social Security Administration, provided that each
qualifies as a disability within the meaning of Code Section 409A.
(m)    “Dividend Equivalent” shall mean an amount determined by multiplying the
number of shares of Company Stock subject to a Restricted Stock Unit or Other
Stock-Based Award by the per-share cash dividend paid by the Company on its
outstanding Company Stock, or the per-share Fair Market Value of any dividend
paid on its outstanding Company Stock in consideration other than cash. If
interest is credited on accumulated divided equivalents, the term “Dividend
Equivalent” shall include the accrued interest.
(n)    “Effective Date” shall mean the date on which the Plan is approved by the
Company’s stockholders.
(o)    “Employee” shall mean an employee of the Employer (including an officer
or director who is also an employee), but excluding any person who is classified
by the Employer as a “contractor” or “consultant,” no matter how characterized
by the Internal Revenue Service, other governmental agency or a court. Any
change of characterization of an individual by the Internal Revenue Service or
any court or government agency shall have no effect upon the classification of
an individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.
(p)    “Employed by, or providing service to, the Employer” shall mean
employment or service as an Employee, Key Advisor, member of the Board or a
member of a


-3-

--------------------------------------------------------------------------------




board of directors of a subsidiary of the Company (so that, for purposes of
exercising Options and SARs and satisfying conditions with respect to Restricted
Stock, Restricted Stock Units, Other Stock-Based Awards, and Cash Awards, a
Participant shall not be considered to have terminated employment or service
until the Participant ceases to be an Employee, Key Advisor, member of the
Board, or member of the board of a subsidiary of the Company), unless the
Committee determines otherwise. If a Participant’s relationship is with a
subsidiary of the Company and that entity ceases to be a subsidiary of the
Company, the Participant will be deemed to cease employment or service when the
entity ceases to be a subsidiary of the Company, unless the Participant
transfers employment or service to an Employer.
(q)    “Employer” shall mean the Company and its subsidiaries.
(r)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(s)    “Exercise Price” shall mean the per share price at which shares of
Company Stock may be purchased under an Option, as designated by the Committee.
(t)    “Fair Market Value” shall mean:
(i)    If the Company Stock is publicly traded, the Fair Market Value per share
shall be determined as follows: (A) if the principal trading market for the
Company Stock is a national securities exchange, the closing sales price per
share of Company Stock, as reported by such exchange, during regular trading
hours on the relevant date or, if there were no trades on that date, the latest
preceding date upon which a sale was reported, or (B) if the Company Stock is
not principally traded on any such exchange, the last reported sale price of a
share of Company Stock during regular trading hours on the relevant date, as
reported by the OTC Bulletin Board.
(ii)    If the Company Stock is not publicly traded or, if publicly traded, is
not subject to reported transactions as set forth above, the Fair Market Value
per share shall be determined by the Committee through any reasonable valuation
method and, if required, that is authorized under the Code.
(u)    “Incentive Stock Option” shall mean an Option that is intended to meet
the requirements of an incentive stock option under section 422 of the Code.
(v)    “Key Advisor” shall mean a consultant or advisor of the Employer.
(w)    “Non-Employee Director” shall mean a member of the Board who is not an
Employee.
(x)    “Nonqualified Stock Option” shall mean an Option that is not intended to
be taxed as an incentive stock option under section 422 of the Code.
(y)    “Option” shall mean an option to purchase shares of Company Stock, as
described in Section 6.


-4-

--------------------------------------------------------------------------------




(z)    “Other Stock-Based Award” shall mean any Award based on, measured by or
payable in Company Stock (other than an Option, Restricted Stock Unit,
Restricted Stock, or SAR), as described in Section 10.
(aa)    “Participant” shall mean an Employee, Key Advisor or Non-Employee
Director designated by the Committee to participate in the Plan.
(bb)    “Performance Goals” shall mean performance goals based on, but are not
limited to, one or more of the following criteria: revenue; earnings per share;
operating income; net income (before or after taxes); cash flow (including, but
not limited to, operating cash flow and free cash flow); gross profit; growth in
any of the preceding measures; gross profit return on investment; gross margin
return on investment; working capital; gross margins; EBIT; EBITDA; return on
equity; return on assets; return on capital; revenue growth; total shareholder
return; economic value added; customer satisfaction; technology leadership;
number of new patents; employee retention; market share; market segment share;
product release schedules; new product innovation; cost reduction through
advanced technology; brand recognition/acceptance; product ship targets; and
stock value; and other similar criteria consistent with the foregoing.
Performance goals applicable to an Award shall be determined by the Committee,
and may be measured in terms of any period, including calendar year, fiscal
year, or any longer or shorter period as determined by the Committee.
Performance goals may be established on an absolute or relative basis, on a GAAP
or non-GAAP basis, and may be established on a corporate-wide basis, or on
objectives that are related to the performance of an individual Participant, or
with respect to one or more business units, departments, divisions, subsidiaries
or business segments. Relative performance may be measured against a group of
peer companies, a financial market index or other objective and quantifiable
indices.
(cc)    “Plan” shall mean this Haemonetics Corporation 2019 Long-Term Incentive
Compensation Plan, as in effect from time to time.
(dd)    “Prior Plan” shall mean the Haemonetics Corporation 2005 Long-Term
Incentive Compensation Plan.
(ee)    “Restricted Stock” shall mean an award of Company Stock, as described in
Section 7.
(ff)    “Restricted Stock Unit” shall mean an award of a phantom unit
representing a share of Company Stock, as described in Section 8.
(gg)    “Restriction Period” shall have the meaning given that term in Section
7(a).
(hh)    “SAR” shall mean a stock appreciation right, as described in Section 9.
(ii)    “Substitute Awards” shall have the meaning given that term in Section
4(c).


-5-

--------------------------------------------------------------------------------




Section 2.    Administration
(a)    Committee. The Plan shall be administered and interpreted by the
Committee. The Committee may delegate authority to one or more subcommittees, as
it deems appropriate. Subject to compliance with applicable law and the
applicable stock exchange rules, the Board, in its discretion, may perform any
action of the Committee hereunder. To the extent that the Board, the Committee,
a subcommittee or the CEO, as described below administers the Plan, references
in the Plan to the “Committee” shall be deemed to refer to the Board, the
Committee or such subcommittee or the CEO.
(b)    Delegation to CEO. Subject to compliance with applicable law and
applicable stock exchange requirements, the Committee may delegate all or part
of its authority and power to the CEO, as it deems appropriate, with respect to
Awards to Employees or Key Advisors who are not officers or directors under
section 16 of the Exchange Act.
(c)    Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom Awards shall be made under the Plan, (ii)
determine the type, size, terms and conditions of the Awards to be made to each
such individual, (iii) determine the time when the Awards will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued Award, subject to the provisions of Section
18 below, (v) determine and adopt terms, guidelines, and provisions, not
inconsistent with the Plan and applicable law, that apply to individuals
residing outside the United States who receive Awards under the Plan, and (vi)
deal with any other matters arising under the Plan.
(d)    Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be final, conclusive and
binding on all persons having any interest in the Plan or in any awards granted
hereunder. All powers of the Committee shall be executed in its sole discretion,
in the best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.
Section 3.    Awards
(a)    General. Awards under the Plan may consist of Options as described in
Section 6, Restricted Stock as described in Section 7, Restricted Stock Units as
described in Section 8, SARs as described in Section 9, Other Stock-Based Awards
as described in Section 10, and Cash Awards as described in Section 11. All
Awards shall be subject to the terms and conditions set forth herein and to such
other terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in the Award Agreement. All Awards shall be made conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the Award, that
all decisions and determinations of the Committee


-6-

--------------------------------------------------------------------------------




shall be final and binding on the Participant, his or her beneficiaries and any
other person having or claiming an interest under such Award. Awards under a
particular Section of the Plan need not be uniform as among the Participants.
Section 4.    Shares Subject to the Plan
(a)    Shares Authorized. Subject to adjustment as described below in Sections
4(b) and 4(e) below, the aggregate number of shares of Company Stock, or share
reserve, that may be issued or transferred under the Plan shall be 2,700,000
shares, plus the number of shares of Company Stock reserved for issuance under
the Prior Plan that remain available for grant under the Prior Plan as of the
Effective Date. In addition, and subject to adjustment as provided in Sections
4(b) and 4(e) below, shares of Company Stock subject to outstanding grants under
the Prior Plan as of the Effective Date that terminate, expire or are cancelled,
forfeited, exchanged or surrendered on or after the Effective Date, without
having been exercised, vested or paid under the Prior Plan shall be added to the
share reserve under the Plan (the “Prior Plan Returned Shares”). The aggregate
number of shares of Company Stock that may be issued or transferred under the
Plan pursuant to Incentive Stock Options shall not exceed 2,700,000 shares of
Company Stock.
(b)    Source of Shares; Share Counting. Shares issued or transferred under the
Plan may be authorized but unissued shares of Company Stock or reacquired shares
of Company Stock, including shares purchased by the Company on the open market
for purposes of the Plan. Any shares that are subject to an Award of Options or
SARs shall be counted against the share reserve authorized in Section 4(a) as
one (1) share; and any shares that are subject to Awards other than Options,
SARs, or Cash Awards, shall be counted against the share reserve authorized in
Section 4(a) as 2.76 shares (the “Fungible Ratio”). Any shares that become
available for reissuance pursuant to the terms of the Plan, including any Prior
Plan Returned Shares, will be returned to the share reserve at the rates
described in the preceding sentences of this Section 4(b). If and to the extent
Options or SARs granted under the Plan or options, restricted stock, restricted
stock units, or other stock based awards granted under the Prior Plan terminate,
expire or are canceled, forfeited, exchanged or surrendered without having been
exercised, or if any Restricted Stock, Restricted Stock Units or Other
Stock-Based Awards are forfeited or terminated, the shares subject to such
Awards shall again be available for purposes of the Plan. Shares surrendered or
withheld in payment of the Exercise Price of an Option (including an option
granted under the Prior Plan that is exercised on or after the Effective Date)
or SAR shall not be available for reissuance under the Plan. Shares of Company
Stock withheld or surrendered for payment of taxes with respect to Awards
(including options granted under the Prior Plan) shall not be available for
reissuance under the Plan. If SARs are granted, the full number of shares
subject to the SARs shall be considered issued under the Plan, without regard to
the number of shares issued upon exercise of the SARs. To the extent any Awards
are paid in cash, and not in shares of Company Stock, any shares previously
subject to such Awards shall again be available for issuance or transfer under
the Plan. For the avoidance of doubt, if shares are repurchased by the Company
on the open market with the proceeds of the Exercise Price of Options (including
options granted under the Prior Plan), such shares may not again be made
available for issuance under the Plan.


-7-

--------------------------------------------------------------------------------




(c)    Substitute Awards. Shares issued or transferred under Awards made
pursuant to an assumption, substitution or exchange for previously granted
awards of a company acquired by the Company in a transaction (“Substitute
Awards”) shall not reduce the number of shares of Company Stock available under
the Plan, and available shares under a stockholder approved plan of an acquired
company (as appropriately adjusted to reflect the transaction) may be used for
Awards under the Plan and shall not reduce the Plan’s share reserve (subject to
applicable stock exchange listing and Code requirements).
(d)    Individual Limits. Subject to adjustment as described below in Section
4(e), the following Award limitations shall apply:
(i)    For Options, SARs, Restricted Stock, Restricted Stock Units and Other
Stock-Based Awards (whether payable in Company Stock, cash or a combination of
the two), the maximum number of shares of Company Stock for which such Awards
may be made to any Employee or Key Advisor in any fiscal year shall not exceed
750,000 shares of Company Stock in the aggregate, without regard to, and prior
to any application of, the Fungible Ratio.
(ii)    The maximum aggregate grant date value of shares of Company Stock
subject to Awards granted to any Non-Employee Director during any calendar year
for services rendered as a Non-Employee Director, taken together with any cash
fees earned by such Non-Employee Director for services rendered as a
Non-Employee Director during the fiscal year, shall not exceed $750,000 in total
value. For purposes of this limit, the value of such Awards shall be calculated
based on the grant date fair value of such Awards for financial reporting
purposes.
(iii)    Notwithstanding the foregoing, the individual limit described in
subsection (i) shall be increased to two times the otherwise applicable limit
with respect to Awards that are made on or around the date of hire to a newly
hired Employee.
(e)    Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, reverse stock split, or combination or exchange
of shares, (ii) a merger, reorganization or consolidation, (iii) a
reclassification or change in par value, or (iv) any other extraordinary or
unusual event affecting the outstanding Company Stock as a class without the
Company’s receipt of consideration, or if the value of outstanding shares of
Company Stock is substantially reduced as a result of a spinoff or the Company’s
payment of an extraordinary dividend or distribution, the maximum number and
kind of shares of Company Stock available for issuance under the Plan, the
maximum number and kind of shares of Company Stock for which any individual may
receive Awards in any year, the number and kind of shares covered by outstanding
Awards, the number and kind of shares issued and to be issued under the Plan,
and the price per share or the applicable market value of such Awards shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number of, or change in the kind or value of, the issued shares of Company Stock
to preclude, to the extent practicable, the enlargement or dilution of rights
and benefits under the Plan and such outstanding Awards; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control, the provisions of Section 13 of
the Plan shall apply. Any adjustments to outstanding Awards shall be consistent
with section 409A or 424 of the Code, to the extent applicable.


-8-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, for each Option or SAR with an Exercise Price or
base amount, as the case may be, greater than the consideration offered in
connection with any transaction or event described herein, the Committee may, in
its sole discretion, elect to cancel such Option or SAR without any payment to
the person holding such Option or SAR. Subject to Section 18(b) below, the
adjustments of Awards under this Section 4(e) shall include adjustment of
shares, Exercise Price of Options, base amount of SARs, Performance Goals or
other terms and conditions, as the Committee deems appropriate. The Committee
shall have the sole discretion and authority to determine what appropriate
adjustments shall be made and any adjustments determined by the Committee shall
be final, binding and conclusive.
Section 5.    Eligibility for Participation
(a)    Eligible Persons. All Employees and Non-Employee Directors shall be
eligible to participate in the Plan. Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.
(b)    Selection of Participants. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Awards and shall determine
the number of shares of Company Stock subject to a particular Award in such
manner as the Committee determines.
Section 6.    Options
The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:
(a)    Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Award of Options to Employees,
Non-Employee Directors and Key Advisors.
(b)    Type of Option and Exercise Price.
(i)    The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Notwithstanding such designations, to the extent
that an Option designated as an Incentive Stock Option does not qualify as an
Incentive Stock Option, it shall be treated as a Nonqualified Stock Option.
Incentive Stock Options may be granted only to employees of the Company or its
subsidiary corporations, as defined in section 424 of the Code. Nonqualified
Stock Options may be granted to Employees, Non‑Employee Directors and Key
Advisors.
(ii)    The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date the Option is granted.
However, an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than


-9-

--------------------------------------------------------------------------------




10% of the total combined voting power of all classes of stock of the Company,
or any parent or subsidiary corporation of the Company, as defined in section
424 of the Code, unless the Exercise Price per share is not less than 110% of
the Fair Market Value of a share of Company Stock on the date of grant.
(c)    Option Term. The Committee shall determine the term of each Option. The
term of any Option shall not exceed seven years from the date of grant. However,
an Incentive Stock Option that is granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary corporation of
the Company, as defined in section 424 of the Code, may not have a term that
exceeds five years from the date of grant. Notwithstanding the foregoing, in the
event that on the last business day of the term of an Option (other than an
Incentive Stock Option), the exercise of the Option is prohibited by applicable
law, including a prohibition on purchases or sales of Company Stock under the
Company’s insider trading policy, the term of the Option shall be extended for a
period of 30 days following the end of the legal prohibition, unless the
Committee determines otherwise.
(d)    Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and specified in the Award Agreement. Subject to the
limitations set forth in Section 13, the Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
(e)    Awards to Nonexempt Employees. Notwithstanding the foregoing, Options
granted to persons who are nonexempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such Options may become exercisable, as
determined by the Committee, upon the Participant’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
(f)    Termination of Employment or Service. Except as provided in the Award
Agreement, an Option may only be exercised while the Participant is employed by,
or providing services to, the Employer. The Committee shall determine in the
Award Agreement under what circumstances and during what time periods a
Participant may exercise an Option after termination of employment or service.
(g)    Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for an Option as specified
by the Committee (i) in cash, or by check, (ii) unless the Committee determines
otherwise, by delivering shares of Company Stock owned by the Participant and
having a Fair Market Value on the date of exercise at least equal to the
Exercise Price or by attestation (on a form prescribed by the Committee) to
ownership of shares of Company Stock having a Fair Market Value on the date of
exercise at least equal to the Exercise Price, (iii) by payment through a broker
in accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) if permitted by the Committee, by withholding shares of Company
Stock subject to the exercisable Option, which have a Fair Market Value on


-10-

--------------------------------------------------------------------------------




the date of exercise equal to the Exercise Price, or (v) by such other method as
the Committee may approve. Shares of Company Stock used to exercise an Option
shall have been held by the Participant for the requisite period of time
necessary to avoid adverse accounting consequences to the Company with respect
to the Option. Payment for the shares to be issued or transferred pursuant to
the Option, and any required withholding taxes, must be received by the Company
by the time specified by the Committee depending on the type of payment being
made, but in all cases prior to the issuance or transfer of such shares.
(h)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the Company Stock on the
date of the grant with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year, under the Plan or
any other stock option plan of the Company or a parent or subsidiary, exceeds
$100,000, then the Option, as to the excess, shall be treated as a Nonqualified
Stock Option.
Section 7.    Restricted Stock
The Committee may issue or transfer shares of Company Stock to an Employee,
Non‑Employee Director or Key Advisor under an award of Restricted Stock, upon
such terms as the Committee deems appropriate. The following provisions are
applicable to Restricted Stock:
(a)    General Requirements. Shares of Company Stock issued or transferred
pursuant to Restricted Stock may be issued or transferred for consideration or
for no consideration, and subject to restrictions or no restrictions, as
determined by the Committee. The Committee may, but shall not be required to,
establish conditions under which restrictions on Restricted Stock shall lapse
over a period of time or according to such other criteria as the Committee deems
appropriate, including, without limitation, restrictions based upon the
achievement of specific Performance Goals. The period of time during which the
Restricted Stock will remain subject to restrictions will be designated in the
Award Agreement as the “Restriction Period.”
(b)    Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to an award of Restricted
Stock and the restrictions applicable to such shares.
(c)    Requirement of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Employer during a period designated in
the Award Agreement as the Restriction Period, or if other specified conditions
are not met, the Restricted Stock shall terminate as to all shares covered by
the Award as to which the restrictions have not lapsed, and those shares of
Company Stock must be immediately returned to the Company. Subject to the
limitations set forth in Section 13, the Committee may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.
(d)    Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Participant may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock except under Section 16
below. Unless otherwise determined by the Committee, the Company will retain
possession of certificates for shares of Restricted Stock until


-11-

--------------------------------------------------------------------------------




all restrictions on such shares have lapsed. Each certificate for Restricted
Stock, unless held by the Company, shall contain a legend giving appropriate
notice of the restrictions in the Award. The Participant shall be entitled to
have the legend removed from the stock certificate covering the shares subject
to restrictions when all restrictions on such shares have lapsed. The Committee
may determine that the Company will not issue certificates for Restricted Stock
until all restrictions on such shares have lapsed.
(e)    Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Participant shall have the right
to vote shares of Restricted Stock and to be credited any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific Performance Goals. Dividends shall vest and become payable only if and
to the extent that the underlying Restricted Stock vests, as determined by the
Committee.
(f)    Lapse of Restrictions. All restrictions imposed on Restricted Stock shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions, if any, imposed by the Committee. The Committee
may determine, as to any or all Restricted Stock, that the restrictions shall
lapse without regard to any Restriction Period.
Section 8.    Restricted Stock Units
The Committee may grant Restricted Stock Units, each of which shall represent
one hypothetical share of Company Stock, to an Employee, Non-Employee Director
or Key Advisor upon such terms and conditions as the Committee deems
appropriate. The following provisions are applicable to Restricted Stock Units:
(a)    Crediting of Units. Each Restricted Stock Unit shall represent the right
of the Participant to receive a share of Company Stock or an amount of cash
based on the value of a share of Company Stock, if and when specified conditions
are met. All Restricted Stock Units shall be credited to bookkeeping accounts
established on the Company’s records for purposes of the Plan.
(b)    Terms of Restricted Stock Units. The Committee may grant Restricted Stock
Units that vest and are payable if specified Performance Goals or other
conditions are met, or under other circumstances. Restricted Stock Units may be
paid at the end of a specified performance period or other period, or payment
may be deferred to a date authorized by the Committee. Subject to the
limitations set forth in Section 13, the Committee may accelerate vesting or
payment, as to any or all Restricted Stock Units at any time for any reason,
provided such acceleration complies with section 409A of the Code. The Committee
shall determine the number of Restricted Stock Units to be granted and the
requirements applicable to such Restricted Stock Units.
(c)    Requirement of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Employer prior to the vesting of
Restricted Stock Units, or if other conditions established by the Committee are
not met, the Participant’s Restricted Stock


-12-

--------------------------------------------------------------------------------




Units shall be forfeited. The Committee may, however, provide for complete or
partial exceptions to this requirement as it deems appropriate.
(d)    Payment With Respect to Restricted Stock Units. Payments with respect to
Restricted Stock Units shall be made in cash, Company Stock or any combination
of the foregoing, as the Committee shall determine.
Section 9.    Stock Appreciation Rights
The Committee may grant SARs to an Employee, Non‑Employee Director or Key
Advisor separately or in tandem with any Option. The following provisions are
applicable to SARs:
(a)    General Requirements. The Committee may grant SARs to an Employee,
Non‑Employee Director or Key Advisor separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an Incentive
Stock Option, SARs may be granted only at the time of the grant of the Incentive
Stock Option. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall be equal to or
greater than the Fair Market Value of a share of Company Stock as of the date of
grant of the SAR. The term of any SAR shall not exceed seven years from the date
of grant. Notwithstanding the foregoing, in the event that on the last business
day of the term of a SAR, the exercise of the SAR is prohibited by applicable
law, including a prohibition on purchases or sales of Company Stock under the
Company’s insider trading policy, the term shall be extended for a period of 30
days following the end of the legal prohibition, unless the Committee determines
otherwise.
(b)    Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Participant that shall be exercisable during a specified period shall not exceed
the number of shares of Company Stock that the Participant may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.
(c)    Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Award Agreement and shall be subject to such vesting and
other restrictions as may be specified in the Award Agreement. Subject to the
limitations set forth in Section 13, the Committee may accelerate the
exercisability of any or all outstanding SARs at any time for any reason. SARs
may only be exercised while the Participant is employed by, or providing service
to, the Employer or during the applicable period after termination of employment
or service as specified by the Committee. A tandem SAR shall be exercisable only
during the period when the Option to which it is related is also exercisable.
(d)    Awards to Nonexempt Employees. Notwithstanding the foregoing, SARs
granted to persons who are nonexempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such


-13-

--------------------------------------------------------------------------------




SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).
(e)    Value of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for a SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in subsection (a).
(f)    Form of Payment. The appreciation in a SAR shall be paid in shares of
Company Stock, cash or any combination of the foregoing, as the Committee shall
determine. For purposes of calculating the number of shares of Company Stock to
be received, shares of Company Stock shall be valued at their Fair Market Value
on the date of exercise of the SAR.
Section 10.    Other Stock-Based Awards
The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8 and 9 of the Plan) that are based on or
measured by Company Stock, to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine. Other
Stock-Based Awards may be awarded subject to the achievement of Performance
Goals or other criteria or other conditions and may be payable in cash, Company
Stock or any combination of the foregoing, as the Committee shall determine.
Section 11.    Cash Awards
The Committee may grant Cash Awards to Employees who are executive officers and
other key employees of the Company. The Committee shall determine the terms and
conditions applicable to Cash Awards, including the criteria for the vesting and
payment of Cash Awards. Cash Awards shall be based on such measures as the
Committee deems appropriate and need not relate to the value of shares of
Company Stock.
Section 12.    Dividend Equivalents
The Committee may grant Dividend Equivalents in connection with Restricted Stock
Units or Other Stock-Based Awards. Dividend Equivalents may be paid currently or
accrued as contingent cash obligations and may be payable in cash or shares of
Company Stock, and upon such terms and conditions as the Committee shall
determine. Dividend Equivalents with respect to Restricted Stock Units or Other
Stock-Based Awards shall vest and be paid only if and to the extent the
underlying Restricted Stock Units or Other Stock-Based Awards vest and are paid,
as determined by the Committee. For the avoidance of doubt, no dividends or
Dividend Equivalents will be granted in connection with Stock Options or SARs.
Section 13.    Consequences of a Change of Control
(a)    Assumption of Outstanding Awards. Upon a Change of Control where the
Company is not the surviving corporation (or survives only as a subsidiary of
another


-14-

--------------------------------------------------------------------------------




corporation), unless the Committee determines otherwise, all outstanding Awards
that are not exercised or paid at the time of the Change of Control shall be
assumed by, or replaced with grants that have comparable terms by, the surviving
corporation (or a parent or subsidiary of the surviving corporation). After a
Change of Control, references to the “Company” as they relate to employment
matters shall include the successor employer in the transaction, subject to
applicable law.
(b)    Vesting Upon Certain Terminations of Employment. Unless the Award
Agreement provides otherwise, if a Participant’s employment is terminated by the
Employer without Cause upon or within 12 months following a Change of Control,
the Participant’s outstanding Awards shall become fully vested as of the date of
such termination; provided that if the vesting of any such Awards is based, in
whole or in part, on performance, such Awards shall vest only based on the
greater of (i) actual performance as of the date of the Change of Control, or
(ii) target performance, prorated based on the period elapsed between the
beginning of the applicable performance period and the date of termination.
(c)    Other Alternatives. In the event of a Change of Control, if any
outstanding Awards are not assumed by, or replaced with grants that have
comparable terms by, the surviving corporation (or a parent or subsidiary of the
surviving corporation), the Committee may take any of the following actions with
respect to any or all outstanding Awards, without the consent of any
Participant: (i) the Committee may determine that outstanding Stock Options and
SARs shall automatically accelerate and become fully exercisable and the
restrictions and conditions on outstanding Restricted Stock, Restricted Stock
Units, Cash Awards, and Dividend Equivalents shall immediately lapse; (ii) the
Committee may determine that Participants shall receive a payment in settlement
of outstanding Restricted Stock Units, Cash Awards, or Dividend Equivalents, in
such amount and form as may be determined by the Committee; (iii) the Committee
may require that Participants surrender their outstanding Stock Options and SARs
in exchange for a payment by the Company, in cash or Company Stock as determined
by the Committee, in an amount equal to the amount, if any, by which the then
Fair Market Value of the shares of Company Stock subject to the Participant’s
unexercised Stock Options and SARs exceeds the Stock Option Exercise Price or
SAR base amount, and (iv) after giving Participants an opportunity to exercise
all of their outstanding Stock Options and SARs, the Committee may terminate any
or all unexercised Stock Options and SARs at such time as the Committee deems
appropriate. Such surrender, termination or payment shall take place as of the
date of the Change of Control or such other date as the Committee may specify.
Without limiting the foregoing, if the per share Fair Market Value of the
Company Stock does not exceed the per share Stock Option Exercise Price or SAR
base amount, as applicable, the Company shall not be required to make any
payment to the Participant upon surrender of the Stock Option or SAR.
Section 14.    Tax Application/Changes for Certain Awards
The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Participant in connection with any Award. If any such deferral election is
permitted or required, the Committee shall establish rules and procedures for
such deferrals and may provide for interest or other earnings to be paid on


-15-

--------------------------------------------------------------------------------




such deferrals. The rules and procedures for any such deferrals shall be
consistent with applicable requirements of section 409A of the Code.
Section 15.    Withholding of Taxes
(a)    Required Withholding. All Awards under the Plan shall be subject to
applicable United States federal (including FICA), state and local, foreign
country or other tax withholding requirements. The Employer may require that the
Participant or other person receiving Awards or exercising Awards pay to the
Employer an amount sufficient to satisfy such tax withholding requirements with
respect to such Awards, or the Employer may deduct from other wages and
compensation paid by the Employer the amount of any withholding taxes due with
respect to such Awards.
(b)    Share Withholding. The Committee may permit or require the Employer’s tax
withholding obligation with respect to Awards paid in Company Stock to be
satisfied by having shares withheld up to an amount that does not exceed the
Participant’s applicable withholding tax rate for United States federal
(including FICA), state and local tax liabilities. The Committee may, in its
discretion, and subject to such rules as the Committee may adopt, allow
Participants to elect to have such share withholding applied to all or a portion
of the tax withholding obligation arising in connection with any particular
Award. Unless the Committee determines otherwise, share withholding for taxes
shall not exceed the Participant’s minimum applicable tax withholding amount
(any determination to exceed the minimum applicable tax withholding amount shall
be in accordance with permissible accounting rules then in effect).
Section 16.    Transferability of Awards
(a)    Nontransferability of Awards. Except as described in subsection (b)
below, only the Participant may exercise rights under an Award during the
Participant’s lifetime. A Participant may not transfer those rights except (i)
by will or by the laws of descent and distribution or (ii) with respect to
Awards other than Incentive Stock Options, pursuant to a domestic relations
order. When a Participant dies, the personal representative or other person
entitled to succeed to the rights of the Participant may exercise such rights.
Any such successor must furnish proof satisfactory to the Company of his or her
right to receive the Award under the Participant’s will or under the applicable
laws of descent and distribution.
(b)    Transfer of Nonqualified Stock Options. Notwithstanding the foregoing,
the Committee may provide, in an Award Agreement, that a Participant may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Committee may
determine; provided that the Participant receives no consideration for the
transfer of an Option and the transferred Option shall continue to be subject to
the same terms and conditions as were applicable to the Option immediately
before the transfer.
Section 17.    Requirements for Issuance or Transfer of Shares


-16-

--------------------------------------------------------------------------------




No Company Stock shall be issued or transferred in connection with any Award
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Award on the
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of the shares of Company Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee deems appropriate
to comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.
Section 18.    Amendment and Termination of the Plan
(a)    Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with the Code or other
applicable law, or to comply with applicable stock exchange requirements.
(b)    No Repricing of Options or SARs. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, distribution (whether in the form of cash, Company Stock, other
securities or property), stock split, extraordinary cash dividend,
recapitalization, change of control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares of Company
Stock or other securities, or similar transactions), the Company may not,
without obtaining stockholder approval, (i) amend the terms of outstanding Stock
Options or SARs to reduce the Exercise Price of such outstanding Stock Options
or base price of such SARs, (ii) cancel outstanding Stock Options or SARs in
exchange for Stock Options or SARs with an Exercise Price or base price, as
applicable, that is less than the Exercise Price or base price of the original
Stock Options or SARs or (iii) cancel outstanding Stock Options or SARs with an
Exercise Price or base price, as applicable, above the current stock price in
exchange for cash or other securities.
(c)    Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders.
(d)    Termination and Amendment of Outstanding Awards. A termination or
amendment of the Plan that occurs after an Award is made shall not materially
impair the rights of a Participant unless the Participant consents or unless the
Committee acts under Section 19(f) below. The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Award. Whether or not the Plan has terminated, an outstanding Award may be
terminated or amended under Section 19(f) below or may be amended by agreement
of the Company and the Participant consistent with the Plan, provided that the
Participant’s consent is not required if any termination or amendment to the
Participant’s outstanding Award does not materially impair the rights or
materially increase the obligations of the Participant.


-17-

--------------------------------------------------------------------------------




Section 19.    Miscellaneous
(a)    Awards in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (i) limit the right of the Committee
to make Awards under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Awards to employees thereof who
become Employees, or (ii) limit the right of the Company to grant stock options
or make other awards outside of the Plan. The Committee may make an Award to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company, in substitution for a stock option or stock
award grant made by such corporation. Notwithstanding anything in the Plan to
the contrary, the Committee may establish such terms and conditions of the new
Awards as it deems appropriate, including setting the Exercise Price of Options
or the base price of SARs at a price necessary to retain for the Participant the
same economic value as the prior options or rights.
(b)    Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
(c)    Funding of the Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Awards under the Plan. To the
extent a Participant acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Company.
(d)    Rights of Participants. Nothing in the Plan shall entitle any Employee,
Non‑Employee Director, Key Advisor or other person to any claim or right to
receive an Award under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any rights to be retained by or in
the employ of the Employer or any other employment rights.
(e)    No Fractional Shares. No fractional shares of Company Stock shall be
issued or delivered pursuant to the Plan or any Award. Except as otherwise
provided under the Plan, the Committee shall determine whether cash, other
awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.
(f)    Compliance with Law.
(i)    The Plan, the exercise of Options and SARs and the obligations of the
Company to issue or transfer shares of Company Stock under Awards shall be
subject to all applicable laws and regulations, and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable


-18-

--------------------------------------------------------------------------------




provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, and that, to the extent
applicable, Awards comply with the requirements of section 409A of the Code. To
the extent that any legal requirement of section 16 of the Exchange Act or
section 422 or 409A of the Code as set forth in the Plan ceases to be required
under section 16 of the Exchange Act or section 422 or 409A of the Code, that
Plan provision shall cease to apply. The Committee may revoke any Award if it is
contrary to law or modify an Award to bring it into compliance with any valid
and mandatory government regulation. The Committee may also adopt rules
regarding the withholding of taxes on payments to Participants. The Committee
may, in its sole discretion, agree to limit its authority under this Section.
(ii)    The Plan is intended to comply with the requirements of section 409A of
the Code, to the extent applicable. Any reference in this Plan to section 409A
of the Code also include any regulation promulgated thereunder or any other
formal guidance issued by the Internal Revenue Service with respect to section
409A of the Code. Each Award shall be construed and administered such that the
Award either (A) qualifies for an exemption from the requirements of section
409A of the Code or (B) satisfies the requirements of section 409A of the Code.
If an Award is subject to section 409A of the Code, (I) distributions shall only
be made in a manner and upon an event permitted under section 409A of the Code,
(II) payments to be made upon a termination of employment or service shall only
be made upon a “separation from service” under section 409A of the Code, (III)
unless the Award specifies otherwise, each installment payment shall be treated
as a separate payment for purposes of section 409A of the Code, and (IV) in no
event shall a Participant, directly or indirectly, designate the calendar year
in which a distribution is made except in accordance with section 409A of the
Code.
(iii)    Any Award that is subject to section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Award shall
be postponed for six months following the date of the Participant’s separation
from service, if required by section 409A of the Code. If a distribution is
delayed pursuant to section 409A of the Code, the distribution shall be paid
within 15 days after the end of the six-month period. If the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. The determination of “Key Employees,” including the
number and identity of persons considered Key Employees and the identification
date, shall be made by the Committee or its delegate each year in accordance
with section 416(i) of the Code and the “specified employee” requirements of
section 409A of the Code. For the avoidance of doubt, the determination of Key
Employees shall not affect the group of key employees who may be granted cash
awards under Section 11 of the Plan.
(iv)    Notwithstanding anything in the Plan or any Award agreement to the
contrary, each Participant shall be solely responsible for the tax consequences
of Awards under the Plan, and in no event shall the Company or any subsidiary or
affiliate of the Company have any responsibility or liability if an Award does
not meet any applicable requirements of section 409A of the Code. Although the
Company intends to administer the Plan to prevent taxation under section 409A of
the Code, the Company does not represent or warrant that the Plan or any Award
complies with any provision of federal, state, local or other tax law.


-19-

--------------------------------------------------------------------------------




(g)    Establishment of Subplans. The Committee shall have the discretionary
authority to adopt and implement from time to time such addenda or subplans to
the Plan as it may deem necessary in order to bring the Plan into compliance
with applicable laws and regulations of any foreign jurisdictions in which
Awards are to be made under the Plan and/or to obtain favorable tax treatment in
those foreign jurisdictions for the individuals to whom the Awards are made.
(h)    Clawback Rights. Subject to the requirements of applicable law, the
Committee may provide in any Award Agreement that, if a Participant breaches any
restrictive covenant agreement between the Participant and the Employer (which
may be set forth in any Award Agreement) or otherwise engages in activities that
constitute Cause either while employed by, or providing service to, the Employer
or within a specified period of time thereafter, all Awards held by the
Participant shall terminate, and the Company may rescind any exercise of an
Option or SAR and the vesting of any other Award and delivery of shares upon
such exercise or vesting (including pursuant to dividends and Dividend
Equivalents), as applicable on such terms as the Committee shall determine,
including the right to require that in the event of any such rescission, (i) the
Participant shall return to the Company the shares received upon the exercise of
any Option or SAR and/or the vesting and payment of any other Award (including
pursuant to dividends and Dividend Equivalents) or, (ii) if the Participant no
longer owns the shares, the Participant shall pay to the Company the amount of
any gain realized or payment received as a result of any sale or other
disposition of the shares (or, in the event the Participant transfers the shares
by gift or otherwise without consideration, the Fair Market Value of the shares
on the date of the breach of the restrictive covenant agreement (including a
Participant’s Award Agreement containing restrictive covenants) or activity
constituting Cause), net of the price originally paid by the Participant for the
shares. Payment by the Participant shall be made in such manner and on such
terms and conditions as may be required by the Committee. The Employer shall be
entitled to set off against the amount of any such payment any amounts otherwise
owed to the Participant by the Employer. In addition, all Awards under the Plan
shall be subject to any applicable clawback provisions or policies, recoupment
provisions or policies, share trading policies and other policies that may be
implemented by the Board from time to time.
(i)    Governing Law. The validity, construction, interpretation and effect of
the Plan and Award Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Massachusetts, without giving effect to the conflict of laws provisions thereof.


-20-